Metcalf, J.
We are of opinion, on the authorities cited for the petitioner, that his mother took a vested interest, on the death of the testator, in the remainder which he devised to his grandchildren. The petitioner therefore inherits her estate in that remainder under the provision of the Rev. Sts. c. 61, § 2.
This view of the case renders it unnecessary to express an opinion on the question whether the petitioner is the “ legal descendant ” of Susan Lothrop, within the meaning of the testator’s will. Judgment for partition.